Campbell J.
I concur in holding the order complained of in this case as a final order open to appeal. But I see no error in the action of the Circuit Judge. I agree entirely Avith my brother Graves.
The propriety of the Injunction is not a matter into which we can inquire at all. It Avas a matter purely discretionary, and no appeal Avould lie from an order either granting or dissolving it, The court ’saAv fit to grant it and did not see fit to dissolve it, and a violation of it was therefore a’contempt of court. No party can decide for himself, whether he Avill obey or disobey a valid injunction. Until he obtains a dissolution of it, any disregard is contumacious.
The injunction prohibited Hugh Lyell, Caplis, Roberts, and Anderson from “making any conveyance of, or creating any lien wpon said premises, or in any way changing the apparent title of the same.” The bill charged, and the evidence showed, that Hugh Lyell had sent over a deed neither stamped nor filled in, and that Caplis had got it filled in with the name of Roberts, as grantee, and that it had been recorded. It Avas distinctly charged in the bill that the deed was .filled in without authority, and this was a matter still open to proof at the time the alleged contempt w,as .committed. If true the deed was a nullity, and the legal title still remained in Hugh Lyell, while the apparent title Avas such as this deed could give, and no more.
The injunction Avas addressed to all the defendants before named, Lyell as well as Roberts and Caplis, and under it Lyeil could not give and the other parties could not *463receive any additional rights. If the deed was void it could not be made good, and, being disputed, no act could be lawfully done in aid of it, whether valid or nugatory. The injunction commanded that everything should be left in stcdu quo. Even had the proof shown — which it certainly does not — that the deed was beyond doubt valid, yet the case was not then ripe for proof, and the contempt could not be purged by matter ex post facto. It also appears that in the first days of July, 1866, Mr. Lyell had been served with a copy of the injunction, and on that account had deferred executing this second deed. But had he not been so informed, Caplis knew it, and by obtaining this conveyance was as much a party to its being made, as if he had been the grantor.
I think this conduct was a violation of both clauses of the injunction. The deed was a conveyance beyond any question, and it also worked a very serious change in the apparent title. Before it was executed and recorded, the title was apparently derived from a deed from which complainant might, if the bill was true (and, at this stage of the proceedings, it was a matter in controversy), have had no occasion for alarm so long as the facts were attainable. The new deed was one which, in a court of law, at least, would have been valid. A title derived irom one deed is not really or apparently the same as one derived from another, and intervening rights or liabilities might, and in most cases would, rest on very different grounds. And the fact that the misconduct of a party to a suit can not, by reason of its pendency, avail anything, does not make it any less real. A conveyance to a third party, if a notice of .Its pendens was filed, would have no more effect than a transfer to a co - defendant, and would not require such third party to be brought in. The transfer pendente life would be as practically nugatory in one ease as in the other, and no one could get any greater advantage from it to the *464prejudice of complainant. If we are to regard these proceedings as thus made a part of the public records, which all persons, would notice, the apparent title would be changed still more seriously; for, by the change, Roberts, who was originally brought in only as setting up a cloud upon title under a void deed, became the holder of all the rights of Hugh Lyell, and became the party ostensibly entitled to the redemption money — thus entirely changing the issues as to both.
An injunction to prevent the transfer of property under air invalid deed, or one claimed to be such, is not granted merely to prevent the wrong doer from profiting by it, for the bill can always be made such notice to the public as to prevent this. It is granted to prevent him from making any further annoyance to complainant by changes which will probably be fruitless, but which may nevertheless require or suggest new complications in litigation. No injunction would elude the ingenuity of parties without requiring in most cases absolute inaction, and. if the court so concludes, the parties can not resist its mandate.
I can conceive no ground for supposing the violation was not intentional. Even Lyell waited nearly two months because he understood the injunction as preventing his action. And such is, I think, the natural inference.